          Case 9:20-bk-10554-DS                   Doc 431 Filed 11/02/20 Entered 11/02/20 06:02:08                                       Desc
                                                   Main Document     Page 1 of 6

 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Brian J. Jackiw (6296807)
 Tucker Ellis LLP
 233 South Wacker Drive
 Suite 6950
 Chicago, IL 60606
 Tel: (312) 624-6300
 Fax: (312) 624-6309
 Email: brian.jackiw@tuckerellis.com




 Attorney for: Prudent Fiduciary Services, LLC and Miguel Paredes

                                        UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISION                                        DIVISION

 In re:
                                                                             CASE NO.: 9:20-bk-10554-DS
Community Provider of Enrichment Services, Inc., d/b/a                       ADVERSARY NO.:
CPES Inc., et al.,                                                           CHAPTER: 11




                                                              Debtor(s).


                                                                                       APPLICATION OF NON-RESIDENT
                                                                                         ATTORNEY TO APPEAR IN A
                                                                                        SPECIFIC CASE [LBR 2090-1(b)]
                                                             Plaintiff(s).
                                    vs.




                                                                                        [No hearing required per LBR 2090-1(b)(6)]
                                                         Defendant(s).


1. I, Brian J. Jackiw                                                                                  , apply to the
   court under LBR 2090-1(b) for permission to appear and participate in the above-entitled action on behalf of the
   following named party, by whom I have been retained (specify name of party):

    Prudent Fiduciary Services, LLC and Miguel Paredes

2. I have paid the required fee specified in LBR 2090-1(b)(5) to the United States District Court and have attached a
   copy of the receipt.




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 1                                   F 2090-1.2.APP.NONRES.ATTY
        Case 9:20-bk-10554-DS                     Doc 431 Filed 11/02/20 Entered 11/02/20 06:02:08                                       Desc
                                                   Main Document     Page 2 of 6

3. I am a lawyer with the following law firm (specify name and address of law firm):
    Tucker Ellis LLP
    233 South Wacker Drive, Suite 6950
    Chicago, IL 60606
4. I am a member in good standing and eligible to practice before the following courts and admitted to practice on the
   following dates (specify name of each such jurisdiction and my date of admission to practice in each such jurisdiction):
    Supreme Court of Illinois (11/6/08); Northern District of Illinois (12/18/08); Central District of Illinois (8/27/15);
    Northern District of Indiana (3/28/13); Eastern District of Wisconsin (4/6/15); Western District of Wisconsin (10/20/17)
5. I am not a resident of, nor am I regularly employed, engaged in business, professional or other activities in the state of
   California. I am not currently suspended or disbarred in any court.

6. I have concurrently or within the past 36 months made pro hac vice applications to this court in the following actions:


                                                                                                   Date of
            Court                Case Number                     Title of Action                                      Disposition of Application
                                                                                                 Application




7. I    have       have not been disciplined by any court or administrative body                              disciplinary proceedings are
   pending; details are as follows:




    I       resigned          did not resign       while disciplinary proceedings were pending.

8. I certify that I have read the LBRs, the FRBP, the F.R.Civ.P., and the F.R.Evid., in their entirety.

9. I designate the following person of the following law firm, who is a member of the bar of this court and maintains an
   office in this district for the practice of law, as the attorney with whom the court and opposing counsel may readily
   communicate regarding the conduct of this case, and upon whom papers may be served:

    Name of attorney (Designee):
    Chelsea Mikula

    Name and address of law firm, or residence address:
    Tucker Ellis LLP
    515 South Flower Street
    Forty Second Floor
    Los Angeles, CA 90071
    Telephone number of law firm: (216) 592-5000




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 2                                   F 2090-1.2.APP.NONRES.ATTY
        Case 9:20-bk-10554-DS                     Doc 431 Filed 11/02/20 Entered 11/02/20 06:02:08                                       Desc
                                                   Main Document     Page 3 of 6

10. I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



Date: 11/02/2020



                                                                                  Signature of applicant


                                                                                  Brian J. Jackiw
                                                                                  Printed name of applicant


                                                            CONSENT OF DESIGNEE

I consent to the foregoing designation.


Date: 11/02/2020



                                                                                  Signature of Designee


                                                                                  Chelsea Mikula
                                                                                  Printed name of Designee




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 3                                   F 2090-1.2.APP.NONRES.ATTY
        Case 9:20-bk-10554-DS                     Doc 431 Filed 11/02/20 Entered 11/02/20 06:02:08                                       Desc
                                                   Main Document     Page 4 of 6

                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 Tucker Ellis LLP, 515 South Flower Street, Forty Second Floor, Los Angeles, CA 90071


A true and correct copy of the foregoing document entitled: APPLICATION OF NON-RESIDENT ATTORNEY TO
APPEAR IN A SPECIFIC CASE [LBR 2090-1(b)] will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
  11/02/2020 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
 Kyra E Andrassy on behalf of Creditor CapGrow Holdings JV Sub III, LLC
     kandrassy@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
 Kyra E Andrassy on behalf of Creditor CapGrow Holdings JV Sub IV, LLC
     kandrassy@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com


                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)                , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                             Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 11/02/2020           Chelsea Mikula
 Date                        Printed Name                                                        Signature
            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 4                                   F 2090-1.2.APP.NONRES.ATTY
         Case 9:20-bk-10554-DS                     Doc 431 Filed 11/02/20 Entered 11/02/20 06:02:08                                       Desc
                                                    Main Document     Page 5 of 6
Lisa D Angelo on behalf of Interested Party Beazley Insurance Company
   langelo@murchisonlaw.com, cthomas@murchisonlaw.com
Lisa D Angelo on behalf of Interested Party Beazley Staff Underwriting Ltd
   langelo@murchisonlaw.com, cthomas@murchisonlaw.com
Lisa D Angelo on behalf of Interested Party Beazley USA Services, Inc
   langelo@murchisonlaw.com, cthomas@murchisonlaw.com
Lisa D Angelo on behalf of Interested Party Beazley Underwriting Ltd
   langelo@murchisonlaw.com, cthomas@murchisonlaw.com
Lisa D Angelo on behalf of Interested Party Beazley, PLC
   langelo@murchisonlaw.com, cthomas@murchisonlaw.com
Lisa D Angelo on behalf of Interested Party Certain Underwriters at Lloyd's London,
   langelo@murchisonlaw.com, cthomas@murchisonlaw.com
Lisa D Angelo on behalf of Interested Party Underwriters at Lloyd's, London, Truestees of Syndicate 623, 2623
   langelo@murchisonlaw.com, cthomas@murchisonlaw.com
Scott B Cohen on behalf of Creditor CTB AZ, LLC
   sbc@eblawyers.com, mkk@eblawyers.com
Brian D Fittipaldi on behalf of U.S. Trustee United States Trustee (ND)
   brian.fittipaldi@usdoj.gov
David R Johanson on behalf of Creditor Bob Bennetti
   djohanson@hpylaw.com, drubel@hpylaw.com;rthompson@hpylaw.com
David R Johanson on behalf of Creditor Charles Foust, Jr.
   djohanson@hpylaw.com, drubel@hpylaw.com;rthompson@hpylaw.com
David R Johanson on behalf of Creditor Linda Mariano
   djohanson@hpylaw.com, drubel@hpylaw.com;rthompson@hpylaw.com
David R Johanson on behalf of Creditor Linki Peddy
   djohanson@hpylaw.com, drubel@hpylaw.com;rthompson@hpylaw.com
Jennifer Kalvestran on behalf of Interested Party Arizona Department of Economic Security
   jkalvestran@gustlaw.com, spobrien@gustlaw.com
Kelsey L Maxwell on behalf of Interested Party Beazley Insurance Company
   kmaxwell@murchisonlaw.com
Chelsea Mikula on behalf of Creditor Prudent Fiduciary Services, LLC
   chelsea.mikula@tuckerellis.com, bethany.mackay@tuckerellis.com
Chelsea Mikula on behalf of Creditor Miguel Paredes
   chelsea.mikula@tuckerellis.com, bethany.mackay@tuckerellis.com
Roksana D. Moradi-Brovia on behalf of Health Care Ombudsman Timothy J Stacy
   roksana@rhmfirm.com, matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;
   pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
Roksana D. Moradi-Brovia on behalf of Interested Party Courtesy NEF
   roksana@rhmfirm.com, matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;
   pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
Sean P O'Brien on behalf of Interested Party Arizona Department of Economic Security
   spobrien@gustlaw.com
Steven P Ordaz on behalf of Interested Party BMC Group, Inc.
   sordaz@bmcgroup.com, tfeil@bmcgroup.com
Steven P Ordaz on behalf of Other Professional BMC Group, Inc.
   sordaz@bmcgroup.com, tfeil@bmcgroup.com
Agustin R Pina on behalf of Creditor 1814 Ogden, LLC
   pina@schinner.com
Ryan M Salzman on behalf of Debtor CPES California, Inc.
   ryan.salzman@faegredrinker.com, willie.ackart@faegredrinker.com;susan.carlson@faegredrinker.com
Ryan M Salzman on behalf of Debtor Community Provider of Enrichment Services, Inc.
   ryan.salzman@faegredrinker.com, willie.ackart@faegredrinker.com;susan.carlson@faegredrinker.com
Ryan M Salzman on behalf of Debtor Novelles Developmental Services, Inc.
   ryan.salzman@faegredrinker.com, willie.ackart@faegredrinker.com;susan.carlson@faegredrinker.com
United States Trustee (ND)
   ustpregion16.nd.ecf@usdoj.gov
Scott L Whitman on behalf of Creditor Flower Valley Plaza, LLC
  slw@mwlegal.com, holly@mwlegal.com
Scott L Whitman on behalf of Interested Party Courtesy NEF
   slw@mwlegal.com, holly@mwlegal.com

             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

 June 2016                                                               Page 5                                   F 2090-1.2.APP.NONRES.ATTY
Case 9:20-bk-10554-DS   Doc 431 Filed 11/02/20 Entered 11/02/20 06:02:08   Desc
                         Main Document     Page 6 of 6
